DETAILED ACTION

Status of Claims
The following is a non-final, first office action in response to the communication filed 12/05/2019.  
Claims 1-20 are currently pending and have been examined.  

Information Disclosure Statement
Information Disclosure Statement received 12/05/2019 has been reviewed and considered.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claim 16 is objected to because of the following informalities: 

Claim 16 recites “one or more tangible storage devices” then subsequently recites “one or more storage devices.”  The second recitation of “one of more storage devices” should likely recite “one or more tangible storage devices.” In order to be consistent with the antecedent basis established in the preceding claim language.

Appropriate correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-20 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1, 9 and 16 recite abstract limitations including detecting one or more items for purchase, associated with a first user; recognizing a second user paired with the first user; determining one or more additional items for purchase to present to the second user; and presenting the determined one or more additional items for purchase to the second user.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (processing data to determine additional items for purchase, which is an advertising/marketing/sales activity/behavior) and therefore a method of organizing human activity. 

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
With respect to claim 1, the method steps of the invention lacks any recitation of a machine, let alone a recitation which creates a substantial tie so as to impose meaningful limitations on the claims scope.  The only recitation/suggestion of hardware is within the preamble, and provides no particular mechanism for its integration into the method steps, and, accordingly, can be performed entirely manually.  Even assuming, for the sake of argument, that there were a machine tied to the steps of the invention, the method steps of claim 1 would merely require generic computer implementation.
Claim 9 recites the additional elements of a computer program product, comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer. Claim 16 similarly recites the additional elements of a computer system, comprising: one or more computer devices each having one or more processors and one or more tangible storage devices and a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions  The functions of the additional elements, in both claims, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that they amounts no more than mere instructions to apply the exception using a generic computer component.  Subsequently, claim computer components are merely invoked as tool to perform the abstract idea.  
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using a computer system (i.e. processors, non-transitory tangible storage, etc.).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Claim(s) 2-4, 7, 10-12, 15 and 17-19 merely narrow the previously recited abstract idea limitations (i.e. characterizing conditions for presenting the determined one or more additional items, characterizing conditions for determine the one or more additional items to present). For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea
Claim(s) 5, 13 and 20 further recites recognizing a state of boredom based on user-state data. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, and therefore recite mental processes.  More specifically, other than reciting that the method is implemented by a computer, nothing in the claim element precludes the step(s) from practically being performed in the human mind. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea. For 
Claims 6 and 14 further recites generating and presenting one or more dynamic promotions for the determined one or more additional items. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (processing data to determine additional items for purchase, which is an advertising/marketing/sales activity/behavior) and are therefore a method of organizing human activity. More specifically, other than reciting that the method is implemented by a computer, nothing in the claim element precludes the aforementioned steps from practically being performed by a human. For the reasons described above with respect to claims 1 and 9, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 8 further recites notifying the users of the one or more additional items that complement the one or more items of the first user.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (notifying users of complementary items, which is an advertising/marketing/sales activity/behavior) and are therefore a method of organizing human activity. More specifically, other than reciting that the method is implemented by a computer, nothing in the claim element precludes the aforementioned steps from practically being performed by a human. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 9, 11-12, 14, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Eramian (U.S. Pub. No. 2015/0317708 A1).

Claims 1, 9 and 16

With respect to claim 1, Eramian discloses a computer-implemented method, comprising: 

detecting one or more items for purchase, associated with a first user (Eramian [0016] A service provider may include one or more locations where the service provider offers goods, products, services, or other items to users….When a user device detects a beacon signal such as a BLE signal and ;

recognizing a second user paired with the first user (Eramian [0018] In some situations, a shopping list may be a shared shopping list that is common to more than one user. For example, a group of users such as a family may each have access to, may each be associated with, and/or may each contribute to a shared shopping list stored by the service provider; Eramian [0019] When more than one user is checked into a service location, the user histories and/or other information of each user may be used to determine that a plurality of users that are checked in are associated with a common or shared shopping list. For example, an account of each checked-in user may be associated with the shopping list or one or more relationships between the checked-in users may be determined from which it can be determined that one or more of the checked-in users are associated with a shopping list of another one of the users. For example, all of the members of a family may be checked-in at a grocery store or other merchant location and may all be associated with a family shopping list or it may be determined that a first checked-in user is a child, spouse, friend, teammate, coworker or other associate of a second checked-in user that has a stored shopping list. Based on the determined relationship of the first user with the second user, the second user may be associated with the shopping list of the first user while the first and second users are at the merchant location [see also Eramian [0025], [0069]]);

determining one or more additional items for purchase to present to the second user; and presenting the determined one or more additional items for purchase to the second user (Eramian [0020] While the users are at the service location, the locations of individual users within the service location may be determined. The locations of products within the merchant location that are on the shared shopping list may also be determined. As the users move within the merchant location (together or separately), the locations of the users with respect to the locations of the products may be determined. When one or more users are nearby or approaching a location of a particular item on a shopping list, the user may be provided with an alert that they are nearby and/or approaching the location of the product to facilitate efficient shopping; Eramian [0021] If a product on the list is unavailable, one or more suggested replacement items may be determined and pushed to the user device of a user that is nearby or approaching the replacement item [see also Eramian [0036]-[0037]]; Eramian [0092] FIG. 7 In some situations, a desired item that is listed on a shopping list such as a shared shopping list may not be available at a particular merchant at a particular time; Eramian [0093] At step 700, a system such as system 100 of FIG. 1 may determine (e.g., using one or more wireless beacons) that a user at a merchant location is nearby or approaching the location of a product on a shopping list (e.g., a shared shopping list) that is not available at the merchant location. The system may determine that the product that the user is approaching is unavailable (e.g., out of stock, not carried at that location, etc.); Eramian [0094] At step 702, the user may be alerted to the unavailability of the product. For example, an alert may be provided to a mobile device of the user; Eramian [0095] At step 704, the system may determine one or more replacement products for the unavailable product. The replacement product may be the same product made by a different manufacturer (e.g., a product of a different brand) or a similar product. The replacement product may be determined based on information specific to the user or a group associated with the shopping list. For example, a replacement product may be determined based on stored preferences of the user or group (e.g., preferences provided by the user or group and/or preferences learned by the system based on communications and/or purchases of the user) and/or a purchase history of the user or group; Eramian [0102] At step 808, while the user is moving to the various locations, the user may receive a notification regarding one or more nearby products that are related to a product on the 

With respect to claim 9, Eramian further discloses a computer program product, comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method (Eramian FIG. 9, [0105]-[0111]).  

With respect to claim 16, Eramian further discloses a computer system, comprising: one or more computer devices each having one or more processors and one or more tangible storage devices; and a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions (Eramian FIG. 9, [0105]-[0111]).  

Claims 3, 11 and 18

Continuing from claims 1, 9 and 16, Eramian further discloses wherein determining the one or more additional items to present to the second user are based on a factor, the factor being selected from a group consisting of: the detected one or more items already selected by the first user; one or more item requirements of the second user; and current pricing and available promotions (Eramian [0020] one or more users are nearby or approaching a location of a particular item on a shopping list, the user may be provided with an alert that they are nearby and/or approaching the location of the product to facilitate efficient shopping; Eramian [0021] If a product on the list is unavailable, one or more suggested replacement items may be determined and pushed to the user device of a user that is nearby or approaching the replacement item; Eramian [0036]-[0037] Service preferences such as alert preferences and/or replacement product preferences (e.g., preferences for suggestions for products to replace unavailable products such as preferences for generic products or brand name products) may be provided by one or more of users 102 (e.g., through typing in a preference request or selection of 

Claims 4, 12 and 19

Continuing from claims 3, 11 and 18, Eramian further disclose wherein the one or more item requirements of the second user are determined by analyzing data, selected from a group consisting of: social media data of the second user, Internet of Things (IoT) data of the second user, and calendar datamedia data of the second user, Internet of Things (IoT) data of the second user; and calendar data of the second user (Eramian [0037] Targeted assistance, list item alerts, products, and/or services may be provided to users 102 (e.g., users 102 of group 103) using a user 

Claims 6 and 14

Continuing from claims 1 and 9, Eramian further discloses generating one or more dynamic promotions for the determined one or more additional items; and presenting, in real time, the generated dynamic promotions to the first user and the second user (Eramian [0036] Service application 120 may be configured to receive information such as assistance information, list item alerts, product offers, and/or service offers for service location 130. Service application 120 may also be configured to display the information. For example, service application 120 may display information for service location 130, such as an alert associated with a nearby item on a shopping list, a map, merchant store offerings, group-specific product or service locations, information desk locations, sales/coupons/rebates, or other general information; Eramian [0062] Information in user account 164 may be utilized by service provider server 140 to determine and provide targeted assistance, product offers, list item alerts, and/or service offers to group 103; Eramian [0087] At step 610, the at least one of the users may be alerted to the nearby (or approaching) product. If desired, the alert may be for a branded product such as a product having a brand that is associated with the group shopping system (e.g., a partner brand of the service provider, merchant location, and/or the payment provider) or a brand that is associated with one or more of the users (e.g., a preferred brand provided by the user or determined based on a purchase history of the user to be preferred by the user). In this way, product makers and advertisers can enhance the visibility of their products with respect to products of other brands real time .







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 2, 7, 10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eramian (U.S. Pub. No. 2015/0317708 A1) in view of Latapie (U.S. Pub. No. 2018/0033024 A1).

Claims 2, 10 and 17

Continuing from claims 1, 9 and  16, Eramian further discloses predicting a checkout time for the first user (Eramian [0091] Once the last item on the shared list is obtained, shoppers in the group may be notified, such as by store beacons, so that the group may start making their way to a checkout station or other meeting place. In other embodiments, a notification may be sent when the shopping list is almost completed, which may be useful in a very large store to give shoppers a more advanced notification).  Eramian also discloses presenting the determined one or more additional items for purchase to the second user (Eramian [0018] In some situations, a shopping list may be a shared shopping list that is common to more than one user. For example, a group of users such as a family may each have access to, may each be associated with, and/or may each contribute to a shared shopping list stored by the service provider; Eramian [0019] When more than one user is checked into a service location, the user histories and/or other information of each user may be used to determine that a plurality of users that are checked in are associated with a common or shared shopping list. For example, an account of each checked-in user may be associated with the shopping list or one or more relationships between the checked-in users may be determined from which it can be determined that one or more of the checked-in users are associated with a shopping list of another one of the users. Based on the determined relationship of the first user with the second user, the second user may be associated with the shopping list of the first user while the first and second users are at the merchant location; Eramian [0102] At step 808, while the user is moving to the various locations, the user may receive a notification regarding one or more nearby products that are related to a product on the shopping list (e.g., a replacement product or a merchant recommended product such as a promotional or sale item).
	
However, Eramian does not disclose that the notification is presented to the second user if the predicted checkout time exceeds a threshold value.

Latapie discloses that notifications can be presented to a user if the predicted checkout time exceeds a threshold value (Latapie [0023] when the wait time exceeds a threshold, the user interface system 116 generates a notification by transmitting an indication of alternative… options to individuals waiting in the queue).

Eramian and Latapie each recite notifications are sent to users based on a threshold value.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the time-based threshold value of Latapie for the distance-based threshold value of Eramian. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claims 7 and 15

Continuing from claims 2 and 10, Eramian further discloses wherein predicting the checkout time for the first user is based on one of the following factors, selected from a group consisting of: an item type, shopping history of the first user, and a calendar of the first user (Eramian [0091] Once the last item on the shared list is obtained, shoppers in the group may be notified, such as by store beacons, so that the group may start making their way to a checkout station or other meeting place. In other embodiments, a notification may be sent when the shopping list is almost completed, which may be useful in a very large store to give shoppers a more advanced notification).




Claim(s) 5, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eramian (U.S. Pub. No. 2015/0317708 A1) in view of Li et al. (U.S. Publication No. 2015/0086949 A1).

Claims 5, 13 and 20

Continuing from claims 1, 9 and 16, Eramian further discloses the collection of data from one or more social media applications (Eramian [0037] Targeted assistance, list item alerts, products, and/or services may be provided to users 102 (e.g., users 102 of group 103) using a user device 110 of the user. Service preferences such as alert preferences and/or replacement product preferences (e.g., preferences for suggestions for products to replace unavailable products such as preferences for generic products or brand name products) may be provided by one or more of users 102 (e.g., through typing in a preference request or selection of available preferences from a list) or may be learned by service application 120 or service provider server 140. Service application 120 may also receive individual and/or group preference and/or group membership information by scraping one or more online accounts of users 102 (e.g., a social networking account, a microblogging account, a user account with another service provider, etc.).

However, Eramian does not explicitly disclose that the collected data is used to recognize a state of boredom of the user.

Li discloses recognizing a state of boredom of the second user, wherein the recognized state of boredom of the second user is determined based on user-state data, selected from a group consisting of: camera data, vitals monitor data, microphone data, and data from one or more social media applications (Li  [0023] The user preference module 114 stores and retrieves the user's preferences for providing advice. In addition, the user may allow the system 100 to share the user's mood with one or more other people in the user's social circles in their social network 122. For example, the user may wish to share their mood with their spouse. In an embodiment, the user preference module 114 is arranged to determine a sharing preference, the sharing preference set by the user and associated with a type of mood. The data sharing module 116 may be arranged to conditionally share the mood with 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include user’s mood, as taught by Li, in the determination of additional items of Eramian, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because the decisions people make are affected by personal contextual factors (Li [0002]).



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eramian (U.S. Pub. No. 2015/0317708 A1) in view of Borhan et al. (U.S. Pub. No. 2013/0218721 A1).

Claim 8

Continuing from claim 1, Eramian further discloses notifying the first user and the second user of the one or more additional items that complement the one or more items of the first user (Eramian [0102] At step 808, while the user is moving to the various locations, the user may receive a notification regarding one or more nearby products that are related to a product on the shopping list (e.g., a replacement product or a merchant recommended product such as a promotional or sale item).
While Eramian discloses one or more additional items, it does not necessarily disclose that the one or more additional items complement the one or more items of the fist user.

Borhan discloses that the one or more additional items may complement the one or more items of the first user (Borhan [0080] Upon receiving consumer loyalty information and updated location information, the CSR terminal 240 may retrieve a list of complementary items for recommendations 225b, e.g., items close to the consumer's in-store location, items related to the consumer's previous viewed items, etc. In one implementation, the CSR may submit a selection of the retrieved items to recommend to the consumer 226, wherein such selection may be based on the real-time communication between the consumer and the CSR, e.g., in-person communication, SMS, video chat, TVC push messages (e.g., see 416a-b in FIG. 4D), and/or the like).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include complementary items, as taught by Borhan, in the recommendation of Eramian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avegliano et al. (U.S. Pub. No. 2018/0268440 A1), disclosing implicit and explicit detection of customer boredom (Avegliano [0028]).
Nagar (U.S. Pub. No. 2018/0197211 A1), disclosing generation of a promotion based on a total monetary value of an order of the customer at the checkout exceeding a threshold value (claim 6).
Saunders (U.S. Pub. No. 2009/0033491 A1), disclosing determining when the number and dwell time of customers in a checkout zone exceeds a threshold (Saunders [0008]).
Chomvilailuk, Rojanasak (Social Effects on Unplanned In-store Buying), disclosing the impact of an accompanying person on one’s buying decisions.
Vogt, Sinje (Effects of mood induction on consumers vs. without compulsive vs. without compulsive buying propensity:  An experimental Study), disclosing the effect of mood on buying behavior. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ABBY J FLYNN/             Primary Examiner, Art Unit 3625